OMB APPROVAL OMB Number: 3235-0145 Expires: February 28, 2009 Estimated average burden Hours per response 10.4 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* AFP Imaging Corporation (Name of Issuer) Common Stock (Title of Class of Securities) 001058106 (CUSIP Number) April 11, 2007 (Date of Event Which Requires Filing of this Statement Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [X]Rule 13d-1(c) [_]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMD control number. SEC 1745 (3-06) Page 1 of 5 Pages CUSIP No. 001058106 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Handelsbanken FonderAB 2Check the Appropriate Box if a Member of a Group (See Instruction) (a)[ ] (b)[X] 3SEC Use Only 4 Citizen or Place of Organization Sweden Number of5Sole Voting Power1,150,000 Shares Beneficially 6Shared Voting Power0 Owned by Each7Sole Dispositive Power 1,150,000 Reporting Person With: 8Shared Dispositive Power0 9Aggregate Amount Beneficially Owned by Each Reporting Person 1,150,000 10Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11Percent of Class Represented by Amount in Row (9) 6.4% 12Type of Reporting Person (See Instructions) CO Page 2 of 5 Pages Item 1(a) Name of Issuer AFP Imaging Corporation Item 1(b) Address of Issuers Principal Executive Offices: 250 Clearbrook Road Elmsford, New York 10523 Item 2(a) Name of Persons Filing: Handelsbanken Fonder AB Item 2(b) Address of Principal Business Office or, if none Residence: Blasieholmstorg 12 SE-106 70 Stockholm Sweden Item 2(c) Citizenship: See the response(s) to Item 4 on the attached cover page(s). Item 2(d) Title of Class of Securities: Common Stock Item 2(e) CUSIP Number: 001058106 Item 3 If this statement is filed pursuant to Rules 13d-1(b) or 13d-2(b) or (c), check whether the person filing is a: Not Applicable Page 3 of 5 Pages Item 4 Ownership (a) Amount Beneficially owned: See the response(s) to Item 9 on the attached cover page(s). (b)Percent of Class: See the response(s) to Item 11 on the attached cover page(s). (c) Number of shares as to which the person has: (i)Sole power to vote or to direct the vote: See the response(s) to Item 5 on the attached cover page(s). (ii) Shared power to vote or to direct the vote: See the response(s) to Item 6 on the attached cover page(s). (iii) Sole power to dispose or direct the disposition of: See the response(s) to Item 7 on the attached cover page(s). (iv) Shared power to dispose or direct the disposition of: See the response(s) to Item 8 on the attached cover page(s). Item 5 Ownership of five percent or less of a class. Not Applicable Item 6 Ownership of more than five percent on behalf of another person. Not Applicable Item 7Identification and Classification of the Subsidiary which acquired the Security being reported by the Parent Holding Company. Not Applicable Item 8 Identification and Classification of Members of the Group. Not Applicable Item 9 Notice of Dissolution of Group. Not Applicable Item 10 Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page 4 of 5 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. DATE:May 8, 2007 HANDELSBANKEN FONDER AB By: /s/ JOACHIM SPETZ Name:Joachim Spetz Title: Managing Director Page 5 of 5 Pages
